                          1    MICHAEL A. WILDER, ESQ., Bar # 06291053
                               LITTLER MENDELSON, P.C.
                          2    321 North Clark Street
                               Suite 1000
                          3    Chicago, IL 60654
                               Telephone:    312.795.3202
                          4    Fax No.:      312.602.3867
                               Email:        mwilder@littler.com
                          5
                               WENDY MEDURA KRINCEK, ESQ., Bar # 6417
                          6    MARCUS B. SMITH, ESQ., Bar # 12098
                               LITTLER MENDELSON, P.C.
                          7    3960 HOWARD HUGHES PARKWAY
                               Suite 300
                          8    Las Vegas, NV 89169
                               Telephone:   702.862.8800
                          9    Fax No.:     702.862.8811
                               Email:       wkrincek@littler.com
                       10      Email:       mbmsith@littler.com

                       11
                               Attorneys for Defendant,
                       12      WHIRLPOOL CORPORATION

                       13
                                                              UNITED STATES DISTRICT COURT
                       14
                                                                  DISTRICT OF NEVADA
                       15

                       16
                               ROBERT JOHNSON, Individually,                 Case No. 2:15-cv-02425-JCM-CWH
                       17
                                                 Plaintiff,                  [PROPOSED] STIPULATION AND
                       18                                                    ORDER TO EXTEND TIME FOR
                               vs.                                           DEFENDANT TO FILE RESPONSE TO
                       19                                                    PLAINTIFF’S MOTIONS IN LIMINE 1
                               WHIRLPOOL CORPORATION, A                      THROUGH 3
                       20      Foreign Corporation,
                                                                             [FIRST REQUEST]
                       21                        Defendant.

                       22
                                      Defendant WHIRLPOOL CORPORATION (“Defendant”) by and through its counsel, Littler
                       23
                               Mendelson, and Plaintiff ROBERT JOHNSON (hereinafter “Plaintiff”), by and through his counsel,
                       24
                               Paul Padda Law, hereby agree and stipulate to extend the time for Defendant to file a response to
                       25
                               Plaintiff’s Motions in Limine 1 through 3 (ECF No. 84) from the current deadline of March 8, 2019
                       26
                               up to and including May 7, 2019.
                       27

                       28
LITTLE R MEND ELSO N, P .C .
       ATTORNEYS AT LAW
     321 Nort h Clark Street
           Suite 1000
       Chicago, IL 60654
         312.372.5520
                          1            The extension is necessary in order to provide additional time for Plaintiff and Defendant to

                          2    discuss Plaintiff’s Motion (ECF No. 84) and whether a withdrawal or a response is appropriate.

                          3    Moreover, the stipulated extension reflects the fact that the trial is now continued to August 26,

                          4    2019. This is the first request for an extension of time to respond to the Plaintiff’s Motion.

                          5            This request is made in good faith and not for the purpose of delay.

                          6    Dated: March 11, 2019
                          7    Respectfully submitted,                        Respectfully submitted,
                          8

                          9    /s/ Joshua Y. Ang                              /s/ Marcus B. Smith
                               PAUL S. PADDA, ESQ.                            MICHAEL A. WILDER, ESQ.
                       10      JOSHUA Y. ANG, ESQ.                            WENDY MEDURA KRINCEK, ESQ.
                               PAUL PADDA LAW, PLLC                           MARCUS B. SMITH, ESQ.
                       11                                                     LITTLER MENDELSON, P.C.
                               Attorneys for Plaintiff,
                       12      ROBERT JOHNSON                                 Attorneys for Defendant,
                                                                              WHIRLPOOL CORPORATION
                       13

                       14                                                    ORDER.
                       15
                                                                             IT IS SO ORDERED.
                       16
                                                                             Dated this
                                                                                   March______ day of ______________, 2019.
                                                                                           13, 2019.
                       17

                       18
                                                                             _______________________________________
                       19                                                    UNITED STATES DISTRICT JUDGE
                       20
                               FIRMWIDE:162744427.1 026439.1013
                       21

                       22

                       23

                       24

                       25

                       26

                       27

                       28
LITTLE R MEND ELSO N, P .C .
                                                                                2.
       ATTORNEYS AT LAW
     321 Nort h Clark Street
           Suite 1000
       Chicago, IL 60654
         312.372.5520
